Citation Nr: 0022785	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increase in a 10 percent rating for a 
low back disability.

3.  Entitlement to an increase in a 10 percent rating for a 
left foot disability.

4.  Entitlement to an increase in a 10 percent rating for 
headaches.

5.  Entitlement to an increase in a 10 percent rating for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

REMAND

The veteran served on verified active duty from August 1967 
to August 1971, and from February 1976 to August 1990.  (The 
file suggests the last period of service began in August 
1974, but such has not been verified.)  This case comes to 
the Board of Veterans' Appeals (Board) from a July 1998 RO 
decision which denied an application to reopen a claim for 
service connection for PTSD, and from a December 1998 RO 
decision which denied increases in 10 percent ratings 
assigned for a low back disability, a left foot disability, 
headaches, and irritable bowel syndrome.

The veteran had a hearing before an RO hearing officer in 
July 1999.  In August 2000, the Board sent him a letter 
asking him to clarify if he wanted a Board hearing.  He 
responded later in August 2000, indicating that he wanted a 
hearing before a Board member sitting at the RO (i.e., a 
Travel Board hearing).  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).  Accordingly, 
the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing. After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



